McGrath, C. J.
I cannot concur in the opinion of Mr.
Justice Hooker. The embezzlement statutes are aimed at named classes of persons: Officers of loaning and investing societies (section 3276); officers having custody of securities deposited with the State (section 4236); officers of banks (section 9148); warehousemen (section 9159); insurance agents (sections 9190, 9191), etc. The provision under which respondent is charged is section 9151, and is aimed at “any officer, agent, clerk, or servant of, any incorporated company” who shall embezzle, etc. The liability depends upon the existence of the relation. It is only when the statute is silent that the doctrine of comity applies, and the permission to do business is presumed. The statute referred to (3 How. Stat. § 4161(26) prescribes the terms and conditions upon which foreign corporations may do business in this State. It contains no penalty, — no other means of its enforcement. Unless the conditions are complied with, all contracts made by the corporation in this State are absolutely void. This is the only construction that can give effect to the statute. Such statutes are held to be prohibitory, and a foreign corporation can have no legal existence in this State, except upon compliance with the conditions imposed by the statute. An averment of the fiduciary relation is an essential ingredient of the information, and the relationship must be established. This is not the *490case of an agent employed in a State where such employment was lawful, to do. some act within this State in itself lawful. Here the contract of employment was illegal and void, and the relation did not exist. To say that respondent was in fact the agent is to say that in fact there was a contract of agency. Seamans v. Temple Co., 105 Mich. 400; People's Mut. Ben. Society v. Lester, 105 Mich. 716